Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [ ] Definitive Information Statement VAN ECK WORLDWIDE INSURANCE TRUST (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: VAN ECK WORLDWIDE INSURANCE TRUST WORLDWIDE ABSOLUTE RETURN FUND 99 Park Avenue New York, New York 10016 November , 2007 Dear Shareholders: Effective August 3, 2007, PanAgora Asset Management, Inc. (PanAgora), one of the investment subadvisers to the Worldwide Absolute Return Fund (the Fund), has had a change of control as a result of a transaction whereby Marsh & McLennan Companies, Inc. transferred its ownership interest in Putnam Investments Trust, the indirect parent company of PanAgora, to a wholly-owned subsidiary of Great-West Lifeco Inc. (Great-West).
